UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7102


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EARL E. RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:96-cr-00122-JRS-1)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before WILKINSON and    GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl E. Richardson, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl E. Richardson appeals the district court’s order

denying    his   18   U.S.C.   §   3582(c)(2)      (2006)    motion.      We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Richardson, No. 3:96-cr-00122-JRS-1 (E.D. Va. June 4,

2012).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented       in   the    materials

before    the    court   and   argument    would    not     aid   the   decisional

process.



                                                                          AFFIRMED




                                       2